                       Case 1:20-cv-05922-RA Document 11
                                                      10 Filed 08/27/20
                                                                08/25/20 Page 1 of 1
                                                       U.S. Department of Justice
             [Type text]
                                                                       United States Attorney
                                                                       Southern District of New York
                                                                       86 Chambers Street
                                                                       New York, New York 10007

                                                                       August 25, 2020
             VIA ECF
             Hon. Ronnie Abrams
             United States District Judge
             United States District Court
             40 Foley Square
             New York, New York 10007

                      Re:     Zheng v. Wolf, et al., No. 20 Civ. 5922 (RA)

             Dear Judge Abrams:

                      This Office represents the government in this action in which plaintiff seeks an order
             compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Petition for
             Alien Relative (Form I-130). On behalf of the government, I write respectfully to request that
             the initial conference presently scheduled for September 3, 2020 be adjourned to a date at least
             one week after October 2, 2020. I also respectfully request that the deadline to file the joint letter
             accompanying the conference be extended accordingly.

                      By way of background, this Office was served with a copy of the complaint on August 3,
             2020. Thus the government’s response to the complaint is due October 2, 2020. See Fed. R.
             Civ. P. 12(a)(2). Additionally, USCIS has scheduled plaintiff for an interview on September 22,
             2020, in regards to this Form I-130. The adjournment and extension is respectfully requested in
             light of the October 2 response date and the upcoming interview, in order to allow the
             government sufficient time to investigate the facts and circumstances of the case and formulate
             its position in this litigation. The government thus respectfully submits that the requested
             adjournment and extension is in the interests of judicial efficiency and conservation of resources.
             This is the government’s first request to adjourn the initial conference and to extend the deadline
             to file the joint letter. Plaintiff’s counsel consents to these requests.

                      I thank the Court for its consideration of this letter.

                                                                       Respectfully submitted,
Application granted. The initial conference is adjourned until
October 9, 2020 at 3:30 pm. The parties shall file their joint         AUDREY STRAUSS
status letter and proposed case management plan no later than          Acting United States Attorney
October 2, 2020.                                                 By:    s/ Simon Nakajima
SO ORDERED.                                                            SIMON NAKAJIMA
                                                                       Special Assistant United States Attorney
                                                                       Telephone: (212) 637-2770
_________________
                                                                       Facsimile: (212) 637-2786
Ronnie Abrams, U.S.D.J.                                                E-mail: simon.nakajima@usdoj.gov
8/26/2020
             cc: Counsel of record (via ECF)
